The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                           February 20, 2014

                                          No. 04-14-00096-CR

                                       John Anthony MONACO,
                                              Appellant

                                                    v.

                                       THE STATE OF TEXAS,
                                             Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2010CR12627
                           The Honorable Angus McGinty, Judge Presiding


                                             O R D E R
         The trial court imposed sentence on November 7, 2013. Appellant timely filed a motion for new
trial on December 6, 2013. Appellant’s notice of appeal was due to be filed by February 5, 2014, but was
not filed until February 7, 2014. See TEX. R. APP. P. 26.2(a); Olivo v. State, 918 S.W.2d 519, 522 (Tex.
Crim. App. 1996). A motion for extension of time to file a late notice of appeal is due on February 20,
2014. See TEX. R. APP. P. 26.3.
        A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. Olivo, 918
S.W.2d at 522. The appellate record does not show that a motion for extension of time to file a notice of
appeal has been filed.
        A late notice of appeal may be considered timely and thus invoke a court of appeal’s jurisdiction
under certain conditions:
        (1) if it is filed within fifteen days of the last day allowed for filing,
        (2) a motion for extension of time is filed in the court of appeals within fifteen days of
            the last day allowed for filing the notice of appeal, and
        (3) the court of appeals grants the motion for extension of time.
Olivo, 918 S.W.2d at 522; see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim.
App. 1991) (stating that an out-of-time appeal from a final felony conviction may be sought by filing a
writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure).
         Therefore, we ORDER Appellant to show cause in writing within TEN DAYS from the date of
this order why this appeal should not be dismissed for want of jurisdiction. See Olivo, 918 S.W.2d at 522;
Ater, 802 S.W.2d at 243.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 20th day of February, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court